Citation Nr: 0700062	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946.

This initially came to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho..

In November 2002, the veteran testified during a hearing at 
the RO before the undersigned.  The transcript of the hearing 
is of record.

In a March 2003 decision, the Board found that new and 
material evidence was received to reopen the veteran's claim 
for service connection for bilateral pes planus.  In 
September 2003 and in September 2004, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.	All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.	Bilateral pes planus was not noted at the time the 
veteran entered active service, but the objective 
medical evidence clearly and unmistakably establishes 
that his bilateral pes planus existed prior to his 
examination, acceptance, and enrollment into active 
service.

3.	The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding 
that the preexisting bilateral pes planus was 
permanently aggravated by service.




CONCLUSION OF LAW

Bilateral pes planus preexisted active service, and was not 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1111, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2006); 70 Fed. Reg. 23,027-20 
(May 4, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

The Board notes that, in a May 2001 letter issued prior to 
the November 2001 decision on appeal, and in an October 2004 
letter, the RO provided with the veteran the notice required 
under the VCAA and the implementing regulations.  The May 
2001 letter notified the veteran that to support a claim for 
service-connected compensation benefits, the evidence must 
show three things: an injury in military service or a disease 
that began in or was made worse during military service, or 
an event during military service that caused an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease, or event in service.  The letter also notified the 
veteran of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The October 2004 letter requested 
that the veteran submit any evidence in his possession that 
pertained to the claim.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Although the October 2004 RO letter was sent after the 
original adjudication of the veteran's claim, the Board finds 
that any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, the 
Board finds that any failure on VA's part in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as "the 
Court") issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The RO has not notified the 
appellant of the criteria for degree of disability or 
effective date of rating; however, because the Board's 
decision herein denies the veteran's claim for service 
connection for the claimed disability, no disability rating 
or effective date is being assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Legal Analysis

The veteran contends that his bilateral pes planus did not 
preexist service, but was incurred in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. § 
3.306(b)(1)

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), identified the apparent 
conflict between the statute and regulation, and the VA 
General Counsel  issued a precedential opinion, VAOPGCPREC 
No. 3-2003 (July 16, 2003), holding subsection 3.304(b) to be 
invalid insofar as it requires a claimant to show an increase 
in severity of the claimed disorder before VA's duty under 
the second prong of the rebuttal standard applies.  In 
conformity with the Court's analysis and the GC opinion, the 
Board cites 38 C.F.R. § 3.304(b) herein only for the 
provisions of the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, however, the Court of 
Appeals for the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997).

In sum, the law as recently interpreted under Cotant v. 
Principi, supra, and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
upon entry into service under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conforms to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered. See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Here, the veteran and his 
representative were not provided with a copy of the new 
regulation, however, as noted above, the Board remanded the 
veteran's claim in September 2003 and September 2004 to 
clarify the VA medical opinion, essentially consistent with 
the holding rendered in Wagner v. Principi, and his 
representative cited the case in an October 2006 written 
statement in support of the claim.  Thus, it cannot be said 
the veteran and his representative were not well aware of the 
Wagner decision and its impact.  The Board is of the opinion 
that all due process requirements were met in this regard.

After careful review of the evidence of record, the Board 
finds that the veteran's bilateral pes planus preexisted 
service and was not aggravated by service.  In this regard, 
the Board notes that the veteran's service medical records 
are of record.  His January 1945 service entrance examination 
shows that he had a normal spine and extremities.  In March 
1945, he complained of sore feet and was diagnosed with flat 
foot.  His August 1946 separation examination shows that he 
had second degree pes planus.

As the veteran's pes planus was not noted on his service 
entrance examination report, he is presumed sound unless 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
U.S.C.A. § 1111.  However, in April 2002, the veteran 
underwent VA examination by a physician who reviewed his 
medical records and diagnosed symptomatic metatarsus adductus 
and pes planus.  The physician opined that the veteran's 
diagnosis was a developmental condition.  The April 2002 VA 
physician based his opinion on review of the veteran's entire 
claims file and clinical examination of the veteran.  In 
addition, he rendered a definitive opinion that the veteran's 
bilateral pes planus was a developmental condition.  
Therefore, the Board accepts the April 2002 VA physician's 
opinion as probative evidence that the veteran's bilateral 
pes planus preexisted service.  Based upon a review of all 
the objective medical evidence of record, the presence of 
that preexisting bilateral pes planus is thus unmistakable, 
and the presumption of soundness at entry has been rebutted.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also 
Vanerson v. West, 12 Vet. App. 254 (1999) (citing Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988) that 
"unmistakable" means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undebatable).  See also Wagner 
v. Principi, supra.

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  While 
bilateral pes planus is a developmental disorder, and not a 
disease, and therefore cannot be service-connected per se, a 
superimposed injury may occur in service, warranting service 
connection for the resulting disability, in this case a foot 
disability.  Thus, the next question, under the second prong 
of the Wagner analysis, is whether the evidence clearly and 
unmistakably demonstrates that the pre-existing disability 
was not aggravated during service.  See Wagner v. Principi, 
370 F.3d at 1097.

The Board notes that the April 2002 VA physician stated that 
the condition of pes planus and forefoot adductus was not 
caused by or increased by marching and running while in 
service.  He said that pes planus frequently caused some 
limitation in function particularly if it was painful, but 
opined that he could not say that the veteran's condition was 
aggravated, meaning the condition was clinically and 
radiographically worsened, while in the military service.  In 
response to the Board's request to clarify his opinion, in 
December 2003, that VA physician said that there was no 
documentation that the veteran's condition was made worse by 
service activity, some 50 to 60 years ago.  

In support of his claim, the veteran points to his sister's 
January 2001 written statement.  His sister, a registered 
nurse, said that when the veteran visited after booth camp, 
in April 1945, he had difficulty with his feet due to fallen 
arches.  She also said that he was a strong and health 
youngster.  However, although the veteran's sister stated 
that the veteran was a healthy youngster before service and 
he returned from boot camp with foot trouble, she did not 
base this opinion upon a review of the veteran's medical 
records or from physical examination. 

The veteran also points to a written statement received in 
August 2002, from his private physician, R.S., M.D.  Dr. S. 
said that he briefly reviewed the veteran's Naval medical 
records, and opined that there was a trauma incurred that 
more than likely affected the veteran's feet for the rest of 
his life.  However, although Dr. S. opined that there was a 
trauma incurred that more than likely affected the veteran's 
feet, in December 2003 the VA examiner stated that 
documentation was not present to show any aggravation to the 
veteran's pes planus.  As the December 2003 VA physician's 
opinion includes a rationale for his opinion (lack of medical 
documentation of aggravation) and a complete review of the 
record, and Dr. S.' opinion was not specific as to the trauma 
that caused the veteran's injury, based on an admittedly 
brief review of the veteran's service medical records, the 
Board finds the December 2003 VA physician's opinion to be 
more persuasive evidence to support a finding that the 
veteran's bilateral pes planus was not aggravated by service.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In April 2002 and December 2003 reports, a VA examiner 
concluded that the veteran's bilateral pes planus was 
developmental but that there was no documentation to show any 
aggravation of the foot disorder.  The Board is persuaded 
that the VA examiner's opinion is most persuasive in that 
this physician reviewed the veteran's medical records, 
examined him, and provided a rationale for his opinion.

Thus, the probative and objective medical opinion of record 
clearly and unmistakably demonstrates that the veteran's pre- 
existing bilateral pes planus disorder was not permanently 
aggravated by during military service.  See Wagner v. 
Principi, supra; see also VAOPGCPREC 3-2004.

As to the opinion of Dr. S., while his opinion was more 
specific, his opinion was based upon a history provided by 
the veteran and a brief review of unspecified service 
records.  See Reonal and LeShore, supra.  The physician said 
that the veteran's current condition was present by reason of 
a trauma he sustained while on active duty.  However, as set 
forth in detail above, there is no evidence, certainly no 
medical evidence, that the veteran suffered a foot injury 
during active service.  Thus, Dr. S. assumed facts not in 
evidence, and his opinion, although doubtless sincerely 
rendered, is, for that reason, not accorded great weight by 
the Board.  See Reonal, supra.

As well, the veteran's sister also apparently based an 
opinion without access to the veteran's medical records or 
clinical examination and, for that reason, her opinion is 
also not accorded great weight by the Board.

On the other hand, the recent VA examiner stated that he had 
reviewed the evidence of record, including the in-service and 
post- service medical records.  He explained that the 
veteran's current foot problems, that he diagnosed as 
symptomatic metatarsus adductus and pes planus.  The VA 
medical specialist concluded that there was no documentation 
to show that the veteran's pes planus was aggravated in 
service.  

Thus, the opinion of Dr. S. is accorded less weight than that 
of the VA examiner. Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral pes planus injury.

The Board notes that the remaining medical evidence of 
record, to include a March 1948 private medical record from 
K.C., M.D., April 1949 and September 2001 VA examination 
reports, a March 1995 private medical record, private medical 
records dated from March 2002 to August 2002 from C.H., M.D., 
private medical records dated from September 1986 to March 
2005 from R.S., M.D., and private medical records from Twin 
Falls Orthopedics dated from June 1987 to August 2002, show 
that the veteran had a diagnosis of bilateral pes planus, 
with the first post-service diagnosis occurring in March 
1948, nearly two years after the veteran's discharge from 
service.  However, this medical evidence includes no opinion 
as to whether the veteran's bilateral pes planus preexisted 
service, was caused by service, or was aggravated by service.  

As discussed above, the veteran maintains that his current 
bilateral pes planus disorder was caused by an incident in 
service.  We recognize his sincere belief that his current 
foot disorder is related in some way to his experience in 
service.  We appreciate his and his wife's testimony during 
his November 2002 hearing before the undersigned regarding 
his foot disorder.  Nevertheless, in this case, neither the 
veteran nor his wife has been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between his current foot disorder and 
his active military service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998)

As noted above, the Court has stated that "the standard of 
proof for rebutting the presumption of soundness is not 
merely evidence that is cogent and compelling, i.e., a 
sufficient showing, but evidence that is clear and 
unmistakable, i.e., undebatable  . . . [and] the question is 
not whether the Secretary has sustained a burden of producing 
evidence, but whether the evidence as a whole, clearly and 
unmistakably demonstrates that the injury or disease existed 
prior to service."  Cotant v. Principi, 17 Vet. App. at 132 
(quoting from Vanerson v. West, 12 Vet. App. at 261).

For all the above reasons, as detailed above, the Board finds 
that, when all the objective medical evidence is viewed as a 
whole, it clearly and unmistakably establishes that the 
preexisting bilateral pes planus was not aggravated during 
active service.  Consequently, the presumption of soundness 
is rebutted in this case.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

Therefore, in view of the foregoing, the Board concludes that 
the objective medical evidence of record clearly and 
unmistakably demonstrates that the veteran's foot disorder 
preexisted his entry into active service and was not 
aggravated during his service.  See VAOGCPREC 3-2003.  The 
Board further concludes that the competent medical evidence 
of record preponderates against the veteran's claim of 
entitlement to service connection for bilateral pes planus


ORDER

Service connection for bilateral pes planus is denied.




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
 

